Citation Nr: 0434437	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-33 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's daughter


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from February 1944 to August 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Historically, a January 1998 rating decision granted an 
increase from 30 percent to 70 percent for the veteran's only 
service-connected disability of post-traumatic stress 
disorder (PTSD) and also granted a total rating based on 
individual unemployability due to service-connected 
disability (TDIU), both effective October 27, 1997.  

This case must be remanded because the appellant, through her 
representative, has requested the additional VA clinical 
records be obtained and because additional evidence has been 
received within 90 days of notification of certification of 
the appeal but without an adjunct waiver of initial RO 
consideration of that evidence.  

In the March 2004 the appellant's representative requested 
that the RO obtain the veteran's treatment records from the 
Togus, VA Medical Center since December 1999.  However, these 
records are not on file.  

In any event, since the most recent Supplemental Statement of 
the Case (SSOC) in May 2004, the appellant has submitted 
additional evidence which was received in October 2004, 
within 90 days of the September 24, 2004, notification of the 
certification of the appeal which informed the appellant that 
she had 90 days to, among other things, submit additional 
evidence.  See 38 C.F.R. § 20.1304 (2003).  However, no SSOC 
has been issued addressing this additional evidence, and the 
appellant has not waived her right to have this additional 
evidence initially considered by the RO.  
See 38 C.F.R. §§ 19.31, 20.1304 (2003).  Therefore, since 
this case must be returned to the RO, this additional 
evidence along with the other evidence hopefully obtained on 
remand must be addressed in an SSOC to preserve the 
appellant's procedural due process rights and avoid unduly 
prejudicing her in her appeal.  

The original death certificate reflects that the veteran died 
on January [redacted] 2003, and the immediate cause of death was 
cellular hypoxia due to aspiration pneumonia due to poor 
airway protection as a consequence of multiple 
cerebrovascular accidents.  No autopsy was performed.  Also 
on file is an amended death certificate, signed by Dr. George 
Higgins, III, of the Maine Medical Center, reflecting that 
other significant conditions contributing to death but not 
resulting in the underlying cause of death were life-long 
PTSD (since the age of 17), chronic anxiety, hypertension, 
tobacco use, and atherosclerotic vascular disease.  

The appellant (the veteran's surviving wife) and the 
veteran's daughter testified before the undersigned Veterans 
Law Judge sitting at Togus, Maine, in September 2004, that 
the veteran had been treated for heart disease first by Dr. 
Joseph Edgar, who now practiced in Portland, Maine, and 
thereafter by Dr. Peter Shaw (pages 19 and 20 of the 
transcript of that hearing).  

In sum, there are two medical opinions, in April 2003 and 
February 2004, from Dr. Peter Shaw which tend to support the 
appellant's claims and there are two VA medical opinions 
which do not support her claims.  

Accordingly, the case is remanded to the RO for the following 
development and consideration: 

1.  The RO should obtain all of the veteran's VA 
outpatient treatment records from the appropriate 
Togus, Maine, VA medical facility since December 
1999.  These should be associated with the claim 
file.  

2.  Ask the appellant to execute and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of treatment or evaluation of the 
veteran beginning in 1992 from:

Dr. Joseph Edgar in Portland, Maine;

Dr. Peter Shaw, in Scarborough, Maine; 

Dr. George Higgins, III, of the Maine Medical 
Center.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the appellant appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  

Also ask each treating source to provide a medical 
opinion or diagnosis concerning the etiology of the 
disorder(s) treated-particularly insofar as 
whether any such disorder is related in any way to 
the veteran's period of military service, his 
service-connected PTSD, or his death.  

3.  Thereafter, have the claim file reviewed by a 
VA physician who should be requested to render an 
appropriate medical opinion as to whether any 
disease that caused or contributed to the veteran's 
death was incurred in or related in any way to the 
veteran's period of military service or to his 
service-connected PTSD.  

It is absolutely imperative that the VA physician 
have access to and review the claims folder for the 
veteran's pertinent medical history.  

4.  Thereafter, readjudicate the claims.  If the 
benefits remain denied, prepare an SSOC and send it 
to the appellant and representative.  Also provide 
an appropriate period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


